DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 07/02/2021 Amendments/Arguments, which directly amended claims 13-14, 22-24; and traversed the rejections of the claims of the 05/25/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 13-24 are allowed.
Regarding claims 13 and 22-24, the systems and the methods for operating the systems as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/293233 discloses GNS signal correction system and method for calculating GNSS corrections, and complementary mobile and mobile position determination method based on these GNSS corrections.  The methods employ satellite-single-differenced mixed code-and-phase system hardware delays in modelling carrier phase system observables.  These system hardware delays are dynamically estimated by the signal correction system using a dynamic system state model.  The estimated system hardware delays are transmitted to the mobile, which applies these delays to a dynamic mobile state model, in order to improve the accuracy and/or convergence time of mobile position estimations.
US 9,513,375 discloses an improved assisted global positioning system (GPS) method and system are described.  Wireless access points send assistance data to GPS receivers that are integrated into cellular chipsets and other chipsets.  The access points may also act as fixed location references for differential GPS (DGPS) mobile stations.  Errors caused by multipath travel of the GPS signals are reduced by using fixed location reference receivers.

US 10,551,505 discloses a method of generating scintillation prediction data comprises: a) for a plurality of satellites, and reference stations measuring phase scintillation data, satellite by satellite for each reference station during multiple epochs; b) forecasting an expected phase scintillation value for each satellite and reference station for a period of at least 24 hours based on a cyclical prediction model; c) for a given user location and a given satellite, spatially interpolating the expected phase scintillation values of the plurality of reference stations to determine a predicted phase scintillation index; repeating step c) for further satellites visible from the user location.
US 10,641,902 discloses systems for aiding satellite-based navigation. More precisely, the aim of the invention is to produce information making it possible to determine the positioning errors resulting from the use of a satellite-based navigation signal.  The positioning signals broadcast by GNSS constellations are affected by significant errors, notably due to the crossing of the ionospheric layer or of the tropospheric layer.  Several unwieldy means have been 
US 10,782,414 discloses a receiver of GNSS positioning signals which has embedded computer logic to select between a first operating mode, which uses all available frequencies, and a second operating mode, which uses only part of the available frequencies but in combination with available correction data.  The selection is based on a comparison of an index of quality of reception at the receiver and a computed or predicted precision/confidence level of the corrections.  A plurality of corrections types are possible, including a type using a local model and a type using collaborative corrections.  In some embodiments, a selection and/or a combination of a plurality of local models may be made to optimize the accuracy of the corrections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646